120 Ga. App. 429 (1969)
170 S.E.2d 750
WILLIAMS
v.
LOWNDES COUNTY.
44733.
Court of Appeals of Georgia.
Submitted September 12, 1969.
Decided October 2, 1969.
H. B. Edwards, Jr., H. B. Edwards, III, for appellant.
H. Arthur McLane, for appellee.
EVANS, Judge.
1. While Code § 23-1602 provides, generally, that all claims against cunties must be presented within 12 months after they accrue or become payable, or the same are barred, yet the cases interpreting this statute have held that such claims must be presented in writing, and a mere oral statement is insufficient. Sparks v. Floyd County, 15 Ga. App. 80 (82 S.E. 583), and citations therein; Powell v. County of Muscogee, 71 Ga. 587.
2. This claim of an alleged defective bridge coming on for a hearing on a motion for judgment on the pleadings, and matters outside the pleadings having been considered  it appearing that no written claim was presented as required by law  the lower court did not err in rendering judgment in favor of the defendant and against the plaintiff. Douglas County v. Brown & Riley Enterprises, 114 Ga. App. 410 (151 SE2d 510).
3. The enumeration of error being without merit, the judgment is
Affirmed. Pannell and Quillian, JJ., concur.